Exhibit 10.3

 

AMENDED AND RESTATED

 

REGISTRATION RIGHTS AGREEMENT

 

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of November 4, 2016, is entered into by and among Great Elm Capital
Corp., a Maryland corporation (including its successors, the “Company”) and the
persons listed on the signature pages hereto under the heading “Holders”
(“Holders”), and hereby amends and restates the Registration Rights Agreement,
dated as of November 3, 2016 (the “Initial Agreement”), entered into by and
among the Company and the Holders, in accordance with Section 3.8 of the Initial
Agreement.

 

ARTICLE 1
DEFINITIONS

 

1.1.                            Definitions.  The following terms shall have the
meanings set forth in this Section 1.1:

 

“Affiliate” of any specified Person means any other Person directly or
indirectly “controlling,” “controlled by” or “under common control with” (within
the meaning of Rule 405 under the Securities Act), such specified Person;
provided, however, the determination of whether a Person is an Affiliate of
another Person shall be made assuming that no Holder is an Affiliate of the
Company solely by virtue of the ownership of Common Stock.

 

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share.

 

“Equity Interests” mean, with respect to the Company, any and all shares of
capital stock in the Company or securities convertible into, or exchangeable or
exercisable for, such shares, and options, warrants or other rights to acquire
such shares.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations promulgated by the SEC
thereunder.

 

“Excluded Registration” means a registration under the Securities Act of
(i) securities pursuant to one or more Demand Registrations pursuant to
Section 2.1 hereof, (ii) securities registered on Form S-8 or any similar
successor form, and (iii) securities registered to effect the acquisition of, or
combination with, another Person.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated by the SEC thereunder.

 

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.

 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

 

“Registrable Securities” means the shares of the Company’s Common Stock owned at
any time by the Holders. As to any particular Registrable Securities, such
Common Stock shall cease to be Registrable Securities when: (a) a registration
statement with respect to the sale of such Common Stock

 

--------------------------------------------------------------------------------


 

shall have become effective under the Securities Act and such Common Stock shall
have been disposed of in accordance with such registration statement; (b) such
Common Stock shall have been sold to the public pursuant to Rule 144 under the
Securities Act (or any successor provision); (c) the first day on which such
Registrable Securities may be sold by the Holders without restriction pursuant
to Rule 144 promulgated under the Securities Act and without the requirement to
be in compliance with Rule 144(c)(1) (or any successor thereto) or (d) such
Common Stock shall have ceased to be outstanding.

 

“Requesting Holders” shall mean any Holder(s) requesting to have its (their)
Registrable Securities included in any Demand Registration or Shelf
Registration.

 

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations promulgated by the SEC
thereunder.

 

1.2.                            Other Terms.  For purposes of this Agreement,
the following terms have the meanings set forth in the section or agreement
indicated.

 

Term

 

Section

Advice

 

Section 2.7

Agreement

 

Introductory Paragraph

Blackout Period

 

Section 2.2.6

Company

 

Introductory Paragraph

Demand Registration

 

Section 2.2.1(i)

Demand Request

 

Section 2.2.1(i)

FINRA

 

Section 2.8.1

Holder

 

Introductory Paragraph

Inspectors

 

Section 2.6(xiii)

Lock-Up Period

 

Section 2.13

New York Courts

 

Section 3.3.2

Piggyback Registration

 

Section 2.3.1

Required Filing Date

 

Section 2.2.1(ii)

Shelf Registration

 

Section 2.4

Suspension Notice

 

Section 2.7

Suspension Period

 

Section 2.7

 

1.3.                            Rules of Construction.  Unless the context
otherwise requires

 

(1)                                 a term has the meaning assigned to it;

 

(2)                                 words in the singular include the plural,
and words in the plural include the singular; and

 

(3)                                 “herein,” “hereof” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2
REGISTRATION RIGHTS

 

2.1.                            Mandatory Registration.

 

2.1.1                     Automatic Filing.  The Company shall file a
registration statement on Form N-2 or any similar or successor form under the
Securities Act providing for a public offering of all of the Registrable
Securities held by the Holders (the “Mandatory Registration”), which shall be a
“shelf” registration statement pursuant to Rule 415 under the Securities Act if
the Company is eligible to do so.  The filing shall be made as soon as
practicable following the date hereof, but in no event later than 60 days
following the date hereof.  Each Holder may opt out of the Mandatory
Registration, by delivering to the Company written notice specifying the number
of each such Requesting Holder’s Registrable Securities to be excluded from such
registration.  Unless the Company consents (which consent may be withheld in its
sole discretion), the methods of distribution covered by the Mandatory
Registration shall not include an underwritten offering.  Each Holder may
exercise its respective rights under this Section 2.1.1 in such Holder’s sole
discretion.

 

2.1.2                     Priority in the Mandatory Registrations.  Unless the
Holders consent (which consent may be withheld or conditioned in their sole
discretion) the Mandatory Registration will not include any securities
(including securities offered by the Company) other than securities offered by
the Holders.

 

2.1.3                     Representations, Warranties and Indemnification.  No
Holder may participate in any registration pursuant to Section 2.1 unless such
Holder (x) agrees to sell such Holder’s Registrable Securities on the basis
provided in the underwriting arrangements (if any) with respect to such offering
and (y) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements (if applicable) and other documents and
delivers all opinions, each in customary form, reasonably required under the
terms of any such underwriting arrangements; provided, however, that no such
Holder shall be required to make any representations or warranties in connection
with any such registration other than representations and warranties as to
(i) such Holder’s ownership of his or its Registrable Securities to be sold or
transferred free and clear of all encumbrances, (ii) such Holder’s power and
authority to effect such transfer, and (iii) such matters pertaining to
compliance with securities laws as may be reasonably requested; provided,
further, however, that the obligation of such Holder to indemnify pursuant to
any such underwriting arrangements shall be several, not joint and several,
among any of the other parties to such underwriting arrangements, and the
liability of each such Holder will be in proportion thereto, and provided,
further, that under the terms of any such agreement such liability will be
limited to the net amount received by such Holder from the sale of his or its
Registrable Securities pursuant to such registration; and provided, further,
that any such indemnification provided by a Holder selling Registrable
Securities shall be limited under the terms of any such agreement to
indemnification for information provided by such Holder relating to such Holder
specifically for inclusion in the registration statement.

 

2.1.4                     Effective Period.  The Company shall maintain the
registration statement and related prospectus for the Mandatory Registration
effective for a period not less than one year subject to the Company’s right to
impose Suspension Periods pursuant to Section 2.7.

 

3

--------------------------------------------------------------------------------


 

2.2.                            Demand Registration.

 

2.2.1                     Request for Registration.

 

(i)                                     Commencing on the first anniversary of
the filing of the registration statement for the Mandatory Registration, a
majority of Holders shall have the right to require the Company to file a
registration statement on Form N-2 or any similar or successor to such form
under the Securities Act for a public offering of all or part of the Registrable
Securities held by such Holder (a “Demand Registration”), by delivering to the
Company written notice on or after such first anniversary stating that such
right is being exercised by the Requesting Holder, specifying the number of each
such Requesting Holder’s Registrable Securities to be included in such
registration and, subject to Section 2.2.3 hereof, describing the intended
method of distribution thereof (a “Demand Request”). Each Holder may exercise
its respective rights under this Section 2.2 in such Holder’s sole discretion.

 

(ii)                                  Each Demand Request shall specify the
aggregate number of Registrable Securities proposed to be sold. Subject to
Section 2.2.6, the Company shall file the registration statement in respect of a
Demand Registration within 45 days after receiving a Demand Request (the
“Required Filing Date”) and shall use reasonable best efforts to cause the same
to be declared effective by the SEC as promptly as practicable after such
filing; provided, however, that:

 

the Company shall not be obligated to cause a registration statement with
respect to a Demand Registration to be declared effective pursuant to this
Section 2.2.1 (A) within 90 days after the effective date of a previous Demand
Registration, other than a Shelf Registration pursuant to this Article 2, or
(B) during the Lock-Up Period for such Requesting Holder;

 

(b)                                 the Company shall not be obligated to cause
a registration statement with respect to a Demand Registration to be declared
effective pursuant to Section 2.2.1(ii) unless the Demand Request is for a
number of Registrable Securities with a market value that is equal to at least
$10 million as of the date of such Demand Request; provided, however, that this
Section 2.2.1(ii)(b) shall not apply if the applicable Demand Request is for all
of the Registrable Securities held by the Holders as of the date of such Demand
Request;

 

(c)                                  the Company shall not be obligated to cause
to be declared effective pursuant to this Section 2.2.1 more than two
registration statements with respect to Demand Registrations; and

 

(d)                                 the Holder shall have the right to withdraw
a Demand Request at any time prior to the relevant registration statement being
declared effective by the SEC in which event such registration statement shall
not count as a Demand Request under this Section 2.2.

 

2.2.2                     Rights of Nonrequesting Holders.  The Company shall no
later than 7 days after the receipt of any Demand Request give written notice
delivered by hand or nationally recognized overnight delivery service (with
postage prepaid) of such proposed Demand Registration to all other Holders, who
shall have the right, exercisable by written notice to the Company within 7 days
of the delivery of the Company’s notice, to elect to include in such Demand
Registration such portion of their Registrable Securities as they may request.
All Holders requesting to have their Registrable Securities included in a Demand
Registration in accordance with the preceding sentence shall be deemed to be
“Requesting Holders” for purposes of this Section 2.2.

 

2.2.3                     Priority on Demand Registrations.  The Company shall
include in a Demand Registration only the Registrable Securities requested by
Requesting Holders to be included therein.

 

4

--------------------------------------------------------------------------------


 

2.2.4                     Selection of Underwriters.  The holders of a majority
of the Registrable Securities of the Requesting Holders to be included in such
Demand Registration (i) may request that the offering of Registrable Securities
pursuant to a Demand Registration be in the form of a “firm commitment”
underwritten offering and (ii) may select the investment banking firm or firms
to manage the underwritten offering.

 

2.2.5                     Representations, Warranties and Indemnification.  No
Holder may participate in any registration pursuant to Section 2.2 unless such
Holder (x) agrees to sell such Holder’s Registrable Securities on the basis
provided in the underwriting arrangements with respect to such offering and
(y) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents and delivers all opinions, each in
customary form, reasonably required under the terms of such underwriting
arrangements; provided, however, that no such Holder shall be required to make
any representations or warranties in connection with any such registration other
than representations and warranties as to (i) such Holder’s ownership of his or
its Registrable Securities to be sold or transferred free and clear of all
encumbrances, (ii) such Holder’s power and authority to effect such transfer,
and (iii) such matters pertaining to compliance with securities laws as may be
reasonably requested; provided, further, however, that the obligation of such
Holder to indemnify pursuant to any such underwriting arrangements shall be
several, not joint and several, among any of the other parties to such
underwriting arrangements, and the liability of each such Holder will be in
proportion thereto, and provided, further, that under the terms of any such
agreement such liability will be limited to the net amount received by such
Holder from the sale of his or its Registrable Securities pursuant to such
registration; and provided, further, that any such indemnification provided by a
Holder selling Registrable Securities shall be limited under the terms of any
such agreement to indemnification for information provided by such Holder
relating to such Holder specifically for inclusion in the registration
statement.

 

2.2.6                     Deferral of Filing.  During any calendar year, the
Company may defer the filing (but not the preparation) of a registration
statement required by this Section 2.2 to after the Required Filing Date if at
the time the Company receives the Demand Request, the Company or any of its
Subsidiaries are engaged in confidential negotiations or other confidential
business activities, disclosure of which would be required in such registration
statement (but would not be required if such registration statement were not
filed), and the Board of Directors of the Company or a committee of the Board of
Directors of the Company reasonably determines in good faith that such
disclosure would have a material adverse effect on the Company or its security
holders (any such period during which such filing is deferred pursuant to this
Section 2.2.6, a “Blackout Period”). The Company may only exercise its right to
defer a registration statement pursuant to this Section 2.2.6 twice in any
calendar year and for no more than 90 calendar days in the aggregate during such
calendar year. A deferral of the filing of a registration statement pursuant to
Section 2.2.6 shall be lifted, and the requested registration statement shall be
filed forthwith, if the negotiations or other activities are disclosed or
terminated. In order to defer the filing of a registration statement pursuant to
this Section 2.2.6, the Company shall within 10 days, upon determining to seek
such deferral, deliver to each Requesting Holder a certificate signed by an
executive officer of the Company stating that the Company is deferring such
filing pursuant to this Section 2.2.6 (subject to execution of a confidentiality
agreement if required by law or contract) and a general statement of the reason
for such deferral and an approximation of the anticipated delay. Within 20 days
after receiving such certificate, the Requesting Holder may withdraw such Demand
Request by giving notice to the Company; if withdrawn, the Demand Request shall
be deemed not to have been made for all purposes of this Agreement.

 

2.3.                            Piggyback Registrations.

 

2.3.1                     Right to Piggyback.  Each time the Company proposes to
register any of its equity securities (other than pursuant to an Excluded
Registration) under the Securities Act for sale to the

 

5

--------------------------------------------------------------------------------


 

public (whether for the account of the Company or the account of any other
security holder of the Company (not a Holder)) (a “Piggyback Registration”), the
Company shall give prompt written notice to each Holder (which notice shall be
given not less than 20 days prior to the anticipated printing of any preliminary
prospectus), which notice shall offer each such Holder the opportunity to
include any or all of its Registrable Securities in such registration statement,
subject to the limitations contained in Section 2.3.2 hereof. Each Holder that
desires to have its Registrable Securities included in such registration
statement shall so advise the Company in writing (stating the number of shares
desired to be registered) within 7 days after the date of such notice from the
Company. Any Holder shall have the right to withdraw such Holder’s request for
inclusion of such Holder’s Registrable Securities in any registration statement
pursuant to this Section 2.3.1 by giving written notice to the Company of such
withdrawal. The Company shall include in such registration statement all such
Registrable Securities so requested to be included therein; provided, however,
that the Company may at any time withdraw or cease proceeding with any such
registration if it shall at the same time withdraw or cease proceeding with the
registration of all other equity securities originally proposed to be
registered.

 

2.3.2                     Priority on Piggyback Registrations.

 

(i)                                     If a Piggyback Registration relates to
an underwritten offering and was initiated by the Company, the Company shall
include in such registration statement (a) first, the securities the Company
proposes to sell, (b) second, if and to the extent the managing underwriter or
underwriters advise the Company that the inclusion thereof will not prevent the
sale of the securities described in clause (a) in an orderly manner at a price
acceptable to the Company, the Registrable Securities requested to be included
in such registration pursuant to Section 2.3.1 (any required cut-back under this
clause (b) to be applied pro rata based on the number of Registrable Securities
that each Holder has requested be included), and (c) third, if and to the extent
the managing underwriter or underwriters advise the Company that the inclusion
thereof will not prevent the sale of the securities described in clause (a) in
an orderly manner at a price acceptable to the Company, any other securities.

 

(ii)                                  If a Piggyback Registration relates to an
underwritten offering and was initiated by a security holder of the Company
other than a Holder, the Company shall include in such registration statement
(a) first, the securities requested to be included therein by the security
holders requesting such registration, and (b) second, if and to the extent the
managing underwriter or underwriters advise the Company that the inclusion
thereof will not prevent the sale of the securities described in clause (a) in
an orderly manner at a price acceptable to the holders of those securities, any
Registrable Securities requested to be included in such registration pursuant to
Section 2.3.1 (any required cut-back under this clause (b) to be applied pro
rata based on the number of Registrable Securities that each Holder has
requested be included).

 

(iii)                               No Holder may participate in any Piggyback
Registration hereunder unless such Holder (x) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Company and (y) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents and
delivers all opinions, each in customary form, reasonably required under the
terms of such underwriting arrangements; provided, however, that no such Holder
shall be required to make any representations or warranties in connection with
any such registration other than representations and warranties as to (a) such
Holder’s ownership of his or its Registrable Securities to be sold or
transferred free and clear of all encumbrances, (b) such Holder’s power and
authority to effect such transfer, and (c) such matters pertaining to compliance
with securities laws as may be reasonably requested; provided, further, however,
that the obligation of such Holder to indemnify pursuant  to any such
underwriting arrangements shall be several, not joint and several, among any of
the other parties to such underwriting arrangements, and the liability of each
such Holder will be in proportion thereto, and provided, further, that under the
terms of any such

 

6

--------------------------------------------------------------------------------


 

agreement such liability will be limited to the net amount received by such
Holder from the sale of his or its Registrable Securities pursuant to such
registration; and provided, further, that any such indemnification provided by a
Holder selling Registrable Securities shall be limited under the terms of any
such agreement to indemnification for information provided by such Holder
relating to such Holder specifically for inclusion in the registration
statement.

 

2.3.3                     Selection of Underwriters.  In respect of any
Piggyback Registration, the Company may select the investment banking firm or
firms that will manage the offering and that will participate in any
underwriting syndicate.

 

2.4.                            Shelf Registration.  The Company shall use
commercially reasonable efforts to become eligible to use a “shelf” registration
statement on Form N-2 pursuant to Rule 415 under the Securities Act (or any
successor form, “Form N-2 Shelf”) and, after becoming eligible to use a Form N-2
Shelf, shall use commercially reasonable efforts to remain so eligible. Once the
Company becomes eligible to use a Form N-2 Shelf (or any successor form), then
the Holders owning a majority of the Registrable Securities may require the
Company to cause Demand Registrations to be filed on a Form N-2 Shelf (a “Shelf
Registration”). If the Company is not then eligible under the Securities Act to
use a Form N-2 Shelf, Demand Registrations shall be filed on the form for which
the Company then qualifies.

 

2.5.                            Holdback Agreements.

 

(i)                                     The Company shall not and shall use its
reasonable best efforts to cause its officers and directors not to effect any
public sale or distribution of the equity securities of the Company, or any
securities convertible into or exchangeable or exercisable for such securities
(other than any public sale or distribution pursuant to a plan that complies
with Rule 10b5-1 under the Exchange Act), during the 90-day period beginning on
the effective date of any registration statement in connection with a Demand
Registration (other than a Shelf Registration), a Piggyback Registration or any
registered underwritten public offering of the equity securities of the Company
in which the Holders participate, except pursuant to registrations on Form S-4,
Form N-14 or Form S-8 or any successor form or unless the underwriters managing
any such public offering otherwise agree; provided, however, that if (1) during
the last 17 days of any such 90-day period, the Company releases earnings
results or material news or a material event relating to the Company occurs or
(2) prior to the expiration of any such 10 day or 90-day period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of such 10 day or 90-day period, then, in each case,
such 10 day or 90-day period will be extended until the expiration of the 18-day
period beginning on the date of release of the earnings results or the
occurrence of the material news or material event, as applicable, unless the
underwriters managing any such public offering waives, in writing, such
extension.

 

(ii)                                  If any Holder of Registrable Securities
notifies the Company in writing that it intends to effect an underwritten sale
of Registrable Securities registered pursuant to a Shelf Registration pursuant
to Article 2 and specifies the date of the intended sale (the “Sale Date”) the
Company shall not and shall use its reasonable best efforts to cause its
officers and directors not to effect any public sale or distribution of the
equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for its equity securities, during the 90-day period
beginning on the Sale Date unless the underwriters managing any such public
offering otherwise agree; provided, however, that if (1) during the last 17 days
of any such 90-day period, the Company releases earnings results or material
news or a material event relating to the Company occurs or (2) prior to the
expiration of any such 90-day period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of such
90-day period, then, in each case, such 90-day period will be extended until the
expiration of the 18-day period beginning on the date of release of the earnings
results or the occurrence

 

7

--------------------------------------------------------------------------------


 

of the material news or material event, as applicable, unless the underwriters
managing any such public offering waives, in writing, such extension.

 

2.6.                            Registration Procedures.  Whenever any Holder
has requested that any Registrable Securities be registered pursuant to this
Agreement, the Company will use its reasonable best efforts to complete the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof within the time periods set forth in this
Agreement, and pursuant thereto the Company will as promptly as practicable:

 

(i)                                     prepare and file with the SEC with
respect to the Mandatory Registration or any Demand Registration, a registration
statement on any appropriate form under the Securities Act with respect to such
Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective, provided that as far in advance as
practicable before filing such registration statement or any amendment thereto,
the Company will furnish to the selling Holders copies of reasonably complete
drafts of all such documents prepared to be filed (including exhibits), and any
such Holder shall have the opportunity to object to any information contained
therein and the Company will make corrections reasonably requested by such
Holder with respect to such information prior to filing any such registration
statement or amendment;

 

(ii)                                  except in the case of a Shelf
Registration, prepare and file with the SEC such amendments, post-effective
amendments, and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period of not less than 180 days (or such lesser
period as is necessary for the underwriters in an underwritten offering to sell
unsold allotments) and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such registration statement;

 

(iii)                               in the case of a Shelf Registration, prepare
and file with the SEC such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement continuously effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities subject thereto for a period ending on the date on which
all the Registrable Securities subject thereto have been sold pursuant to such
registration statement;

 

(iv)                              furnish to each seller of Registrable
Securities and the underwriters of the securities being registered such number
of copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), any issuer free writing prospectus, any documents
incorporated by reference therein and such other documents as such seller or
underwriters may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller or the sale of such securities
by such underwriters (it being understood that, subject to Section 2.7 and the
requirements of the Securities Act and applicable state securities laws, the
Company consents to the use of the prospectus, any amendment or supplement
thereto and any issuer free writing prospectus by each seller and the
underwriters in connection with the offering and sale of the Registrable
Securities covered by the registration statement of which such prospectus,
amendment or supplement is a part);

 

(v)                                 use its reasonable best efforts to register
or qualify such Registrable Securities under such other securities or “blue sky”
laws of such jurisdictions as the managing underwriter reasonably requests (or,
in the event the registration statement does not relate to an underwritten
offering, as the holders of a majority of such Registrable Securities may
reasonably request);

 

8

--------------------------------------------------------------------------------


 

use its reasonable best efforts to keep each such registration or qualification
(or exemption therefrom) effective during the period in which such registration
statement is required to be kept effective; and do any and all other acts and
things which may be reasonably necessary or advisable to enable each seller to
consummate the disposition of the Registrable Securities owned by such seller in
such jurisdictions (provided, however, that the Company will not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph or (B) consent to
general service of process in any such jurisdiction);

 

(vi)                              promptly notify each seller and each
underwriter and (if requested by any such Person) confirm such notice in writing
(A) when any such registration statement or any issuer free writing prospectus
used in connection therewith, or any related prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to any
such registration statement or any post-effective amendment, when the same has
become effective, (B) of the issuance by any state securities or other
regulatory authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Securities under state securities or
“blue sky” laws or the initiation of any proceedings for that purpose, and
(C) of the happening of any event which makes any statement made in any such
registration statement or related prospectus or issuer free writing prospectus
untrue or which requires the making of any changes in such registration
statement, prospectus, issuer free writing prospectus or documents so that they
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and, as promptly as practicable thereafter, prepare and
file with the SEC and furnish a supplement or amendment to such prospectus or
additional issuer free writing prospectus so that, as thereafter deliverable to
the purchasers of such Registrable Securities, such prospectus will not contain
any untrue statement of a material fact or omit a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

(vii)                           permit any selling Holder, which in such
Holder’s sole and exclusive judgment, might reasonably be deemed to be an
underwriter or a controlling person of the Company, to participate in the
preparation of such registration or comparable statement and to require the
insertion therein of material, furnished to the Company in writing, which in the
reasonable judgment of such Holder and its counsel should be included;

 

(viii)                        make reasonably available members of management of
the Company, as selected by the Holders of a majority of the Registrable
Securities included in such registration, for assistance in the selling effort
relating to the Registrable Securities covered by such registration, including,
but not limited to, the participation of such members of the Company’s
management in live or recorded road show presentations;

 

(ix)                              otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC, including the
Securities Act and the Exchange Act and the rules and regulations promulgated
thereunder, and make generally available to the Company’s security holders an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act no later than 90 days after the end of the 12 month period beginning with
the first day of the Company’s first fiscal quarter commencing after the
effective date of a registration statement, which earnings statement shall cover
said 12 month period, and which requirement will be deemed to be satisfied if
the Company timely files complete and accurate information on Forms 10-Q, 10-K
and 8-K under the Exchange Act and otherwise complies with Rule 158 under the
Securities Act;

 

(x)                                 if requested by the managing underwriter or
any seller promptly incorporate in a prospectus supplement or post-effective
amendment or prepare an issuer free writing prospectus including such
information as the managing underwriter or any seller reasonably requests to be

 

9

--------------------------------------------------------------------------------


 

included therein, including, without limitation, with respect to the Registrable
Securities being sold by such seller, the purchase price being paid therefor by
the underwriters and with respect to any other terms of the underwritten
offering of the Registrable Securities to be sold in such offering, and promptly
make all required filings of such prospectus supplement or post-effective
amendment or issuer free writing prospectus;

 

(xi)                              as promptly as practicable after filing with
the SEC of any document which is incorporated by reference into a registration
statement (in the form in which it was incorporated), deliver a copy of each
such document to each seller unless available on the SEC’s Electronic Data
Gathering and Retrieval System (EDGAR) or any successor system;

 

(xii)                           cooperate with the sellers and the managing
underwriter to facilitate the timely preparation and delivery of certificates
(which shall not bear any restrictive legends unless required under applicable
law) representing securities sold under any registration statement, and enable
such securities to be in such denominations and registered in such names as the
managing underwriter or such sellers may request and keep available and make
available to the Company’s transfer agent prior to the effectiveness of such
registration statement a supply of such certificates;

 

(xiii)                        promptly make available for inspection by any
seller, any underwriter participating in any disposition pursuant to any
registration statement, and any attorney, accountant or other agent or
representative retained by any such seller or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company, as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information requested by any
such Inspector in connection with such registration statement;

 

(xiv)                       furnish to each seller and underwriter a signed
counterpart of (A) an opinion or opinions of counsel to the Company, and (B) a
comfort letter or comfort letters from the Company’s independent registered
public accountants, each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as the
sellers or managing underwriter reasonably requests (each such opinion and
comfort letter to be addressed to both the seller and underwriter, if reasonably
possible);

 

(xv)                          use its reasonable best efforts to cause the
Registrable Securities included in any registration statement to be listed on
each securities exchange, if any, on which similar securities issued by the
Company are then listed;

 

(xvi)                       provide a transfer agent and registrar for all
Registrable Securities registered hereunder;

 

(xvii)                    cooperate with each seller and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority;

 

(xviii)                 during the period when the prospectus is required to be
delivered under the Securities Act, promptly file all documents required to be
filed with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the
Exchange Act;

 

(xix)                       notify each seller of Registrable Securities
promptly of any request by the SEC for the amending or supplementing of such
registration statement or prospectus or for additional information;

 

10

--------------------------------------------------------------------------------


 

(xx)                          enter into such agreements (including underwriting
agreements in the managing underwriter’s customary form) as are customary in
connection with an underwritten registration;

 

(xxi)                       advise each seller of such Registrable Securities,
promptly after it shall receive notice or obtain knowledge thereof, of the
issuance of any stop order by the SEC suspending the effectiveness of such
registration statement or the initiation or threatening of any proceeding for
such purpose and promptly use its reasonable best efforts to prevent the
issuance of any stop order or to obtain its withdrawal at the earliest possible
moment if such stop order should be issued; and

 

(xxii)                    use its best efforts to take all other steps necessary
to effect the registration of the Registrable Securities covered by the
registration statement.

 

2.7.                            Suspension of Dispositions.  Each Holder agrees
by acquisition of any Registrable Securities that, upon receipt of any notice (a
“Suspension Notice”) from the Company of the happening of any event of the kind
described in Section 2.6(vi)(C), such Holder will forthwith discontinue
disposition of Registrable Securities until such Holder’s receipt of the copies
of the supplemented or amended prospectus, or until it is advised in writing
(the “Advice”) by the Company that the use of the prospectus may be resumed, and
has received copies of any additional or supplemental filings which are
incorporated by reference in the prospectus, and, if so directed by the Company,
such Holder will deliver to the Company all copies, other than permanent file
copies then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice (any such
period during which disposition of Registrable Securities is suspended, a
“Suspension Period”). In the event the Company shall give any such notice, the
time period referred to in Section 2.6(ii) shall be extended by the number of
days during the period from and including the date of the giving of the
Suspension Notice to and including the date when each seller of Registrable
Securities covered by such registration statement shall have received the copies
of the supplemented or amended prospectus or the Advice. The Company shall use
its reasonable best efforts and take such actions as are reasonably necessary to
render the Advice as promptly as practicable.

 

2.8.                            Registration Expenses.

 

2.8.1                     Mandatory Registration and Demand Registrations.  All
reasonable, out-of-pocket fees and expenses incident to the Mandatory
Registration or any Demand Registration including, without limitation, the
Company’s performance of or compliance with this Article 2, all registration and
filing fees, all fees and expenses associated with filings required to be made
with the Financial Industry Regulatory Authority (“FINRA”), as may be required
by the rules and regulations of the FINRA, fees and expenses of compliance with
securities or “blue sky” laws (including reasonable fees and disbursements of
counsel in connection with “blue sky” qualifications of the Registrable
Securities), rating agency fees, printing expenses (including expenses of
printing certificates for the Registrable Securities in a form eligible for
deposit with the Depository Trust Company and of printing prospectuses if the
printing of prospectuses is requested by a Holder of Registrable Securities),
messenger and delivery expenses, the fees and expenses incurred in connection
with any listing or quotation of the Registrable Securities, fees and expenses
of counsel for the Company and its independent certified public accountants
(including the expenses of any special audit or “cold comfort” letters required
by or incident to such performance), the fees and expenses of any special
experts retained by the Company in connection with such registration and any
underwriting discounts, commissions or fees attributable to the sale of the
Registrable Securities will be borne by the Holders participating in the
Mandatory Registration or such Demand Registration pro rata on the basis of the
number of shares sought to be sold by each such Holder.

 

11

--------------------------------------------------------------------------------


 

2.8.2                     Piggyback Registrations.  All fees and expenses
incident to any Piggyback Registration including, without limitation, the
Company’s performance of or compliance with this Article 2, all registration and
filing fees, all fees and expenses associated with filings required to be made
with the FINRA, as may be required by the rules and regulations of the FINRA,
fees and expenses of compliance with securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the Registrable Securities), rating agency fees, printing
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with the Depository Trust Company and
of printing prospectuses), messenger and delivery expenses, the fees and
expenses incurred in connection with any listing or quotation of the Registrable
Securities, fees and expenses of counsel for the Company and its independent
certified public accountants (including the expenses of any special audit or
“cold comfort” letters required by or incident to such performance), the fees
and expenses of any special experts retained by the Company in connection with
such registration, and any underwriting discounts, commissions or fees
attributable to the sale of the Registrable Securities will be borne by the
Holders participating in the Piggyback Registration pro rata on the basis of the
number of shares sought to be sold.

 

2.9.                            Indemnification.

 

2.9.1                     The Company will indemnify and hold harmless each
seller of Registrable Securities and, in the case of an underwritten offering,
each underwriter, their respective partners, members, directors, officers,
affiliates and each person, if any, who controls such seller or underwriter, as
applicable, within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act against any losses, claims, damages or liabilities, joint or
several, to which such seller may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement,
prospectus, preliminary prospectus or any issuer free writing prospectus, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and will reimburse such seller for any legal or other
expenses reasonably incurred by such seller in connection with investigating or
defending any loss, claim, damage, liability, action, litigation, investigation
or proceeding whatsoever (whether or not such seller is a party thereto),
whether threatened or commenced, and in connection with the enforcement of this
provision with respect to any of the above as such expenses are incurred;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement in or omission or alleged
omission from any of such documents in reliance upon and in conformity with
written information furnished to the Company by any such seller relating to such
seller specifically for use therein; provided, the liability of each such seller
of Registrable Securities will be in proportion to, and will be limited to, the
net amount received by such seller from the sale of Registrable Securities
pursuant to such registration statement; provided, however, that such seller of
Registrable Securities shall not be liable in any such case to the extent that
prior to the filing of any such registration statement or prospectus or
amendment thereof or supplement thereto, such seller has furnished in writing to
the Company information expressly for use in such registration statement or
prospectus or any amendment thereof or supplement thereto which corrected or
made not misleading information previously furnished to the Company.  Any
indemnification by the Company pursuant to this Agreement shall be subject to
the requirements and limitations of Section 17(i) of the Investment Company Act.

 

2.9.2                     Each seller of Registrable Securities will severally
and not jointly indemnify and hold harmless the Company, each of its directors
and each of its officers who signs a Registration Statement and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to

 

12

--------------------------------------------------------------------------------


 

which such indemnified party may become subject, under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement,
prospectus, preliminary prospectus or any issuer free writing prospectus or
arise out of or are based upon the omission or the alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such seller relating to such seller specifically for
use therein, and will reimburse any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending against
any such loss, claim, damage, liability, action, litigation, investigation or
proceeding whatsoever (whether or not such indemnified party is a party
thereto), whether threatened or commenced, based upon any such untrue statement
or omission, or any such alleged untrue statement or omission as such expenses
are incurred.

 

2.9.3                     Promptly after receipt by an indemnified party under
this Section 2.9 of notice of the commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party under Section 2.9.1 or Section 2.9.2, notify the indemnifying party of the
commencement thereof; but the failure to notify the indemnifying party shall not
relieve it from any liability that it may have under Section 2.9.1 or
Section 2.9.2 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided further that the failure to notify the indemnifying party shall not
relieve it from any liability that it may have to an indemnified party otherwise
than under Section 2.9.1 or Section 2.9.2. In case any such action is brought
against any indemnified party and it notifies an indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section 2.9 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of an indemnified party.

 

2.9.4                     If the indemnification provided for in this
Section 2.9 is unavailable or insufficient to hold harmless an indemnified party
under Section 2.9.1 or Section 2.9.2 although applicable in accordance with its
terms, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in Section 2.9.1 or Section 2.9.2 (i) in such proportion
as is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative faults referred to in clause (i) above but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other as well as any other relevant equitable considerations. In
connection with any registration statement filed with the SEC by the Company,
the relative fault shall be determined by reference to, among other things,

 

13

--------------------------------------------------------------------------------


 

whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such indemnifying party or indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The relative benefits received by the
indemnifying party on the one hand and the indemnified party on the other shall
be deemed to be in the same proportion as the total net proceeds from the
offering of securities registered thereunder (before deducting expenses)
received by the indemnifying party bear to the aggregate public offering price
of the securities registered thereunder. The amount paid by an indemnified party
as a result of the losses, claims, damages or liabilities referred to in the
first sentence of this Section 2.9.4 shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
Section 2.9.4. Notwithstanding the provisions of this Section 2.9.4, no Holder
shall be required to contribute an amount greater than the dollar amount by
which the net proceeds received by such Holder with respect to the sale of any
Registrable Securities exceeds the amount of damages which such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations in this Section 2.9.4 to
contribute shall be several in proportion to the amount of Registrable
Securities registered by them and not joint.

 

If indemnification is available under this Section 2.9, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in
Section 2.9.1 and Section 2.9.2 without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 2.9.4 subject, in the case of the Holders, to the
limited dollar amounts set forth in Section 2.9.2.

 

2.9.5                     The indemnification and contribution provided for
under this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director, or controlling Person of such indemnified party and will survive the
transfer of securities.

 

2.10.                     Transfer of Registration Rights.  Any of the rights of
any Holder under this Agreement may be assigned, in the discretion of any such
Holder, without the consent of the Company, to any Person who is a transferee of
Registrable Securities from the Holder; and agrees in writing to be subject to
and bound by all the terms and conditions of this Agreement but no such
assignment will relieve the assigning Holder of liability based on any action or
occurrence prior to the assignment.

 

2.11.                     Rule 144.  The Company will file the reports required
to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, will, upon the request of the Holders, make
publicly available other information) and will take such further action as the
Holders may reasonably request, all to the extent required from time to time to
enable the Holders to sell the Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by
(i) Rule 144 under the Securities Act, as such rule may be amended from time to
time or (ii) any similar rule or regulation hereafter adopted by the SEC. Upon
the reasonable request of any Holder, the Company will deliver to such parties a
written statement as to whether it has complied with such requirements and will,
at its expense, forthwith upon the request of any such Holder, deliver to such
Holder a certificate, signed by the Company’s principal financial officer,
stating (a) the Company’s name, address and telephone number (including area
code), (b) the Company’s Internal Revenue Service identification number, (c) the
Company’s SEC file number, (d) the number of shares of each class of capital
stock outstanding as shown by the most recent report or statement published by
the Company, and (e) whether the Company has filed

 

14

--------------------------------------------------------------------------------


 

the reports required to be filed under the Exchange Act for a period of at least
90 days prior to the date of such certificate and in addition has filed the most
recent annual report required to be filed thereunder.

 

2.12.                     Preservation of Rights.  The Company will not
(i) grant any registration rights to third parties which are more favorable than
or inconsistent with the rights granted hereunder or (ii) enter into any
agreement, take any action, or permit any change to occur, with respect to its
securities that violates or subordinates the rights expressly granted to the
Holders in this Agreement.

 

2.13.                     Lock-Up Provision.  Without the prior written consent
of the Company, including the directors of the Company that are not “interested
persons” of the Company as defined in the Investment Company Act of 1940, Great
Elm Capital Group, Inc. will refrain, during the period commencing on the date
of this Agreement and ending on the date that is on the one year anniversary of
the date of this Agreement (each, a “Lock-Up Period”), from:

 

(a)                                 offering, pledging, selling, contracting to
sell, selling any option or contract to purchase, purchasing any option or
contract to sell, granting any option, right or warrant for the sale of, lending
or otherwise disposing of or transferring, directly or indirectly, any
Registrable Securities, or

 

(b)                                 entering into any swap or other arrangement
that transfers to another, in whole or in part, directly or indirectly, any of
the economic consequences of ownership of Registrable Securities, whether any
such transaction described in clause (a) or (b) above is to be settled by
delivery of Registrable Securities or other securities, in cash or otherwise.

 

Notwithstanding the foregoing, subject to applicable securities laws and the
restrictions contained in the Company’s organizational documents, Great Elm
Capital Group, Inc. may transfer any Registrable Securities during the Lock-Up
Period as follows: (A) as a bona fide gift or gifts, provided that the donee or
donees thereof agree to be bound in writing by the restrictions set forth in
this Section 2.13; (B) to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned, provided that the
trustee of the trust agrees to be bound in writing by the restrictions set forth
in this Section 2.13; (C) as a distribution to stockholders, partners, members
or affiliates of Great Elm Capital Group, Inc., provided that such stockholders,
partners, members or affiliates agree to be bound in writing by the restrictions
set forth in this Section 2.13; or (D) as collateral for any loan, provided that
the lender agrees in writing to be bound by the restrictions set forth in this
Section 2.13. For purposes of this Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

 

ARTICLE 3
MISCELLANEOUS

 

3.1.                            Notices.  Any notice, instruction, direction or
demand required under the terms of this Agreement shall be in writing and shall
be duly given upon delivery, if delivered by hand, or internationally recognized
overnight courier (with postage prepaid), to the following addresses:

 

15

--------------------------------------------------------------------------------


 

If to the Company, to:

 

Great Elm Capital Corp.
c/o MAST Capital Management LLC
200 Clarendon Street, 51st Floor
Boston, MA 02116
Attention: General Counsel

 

With a copy to (which shall not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attention: Michael K. Hoffman; and to

 

Schulte Roth & Zabel LLP
1152 Fifteenth Street, NW, Suite 850
Washington, DC 20005
Attention: John J. Mahon

 

or to such other addresses or telecopy numbers as may be specified by like
notice to the other parties.

 

If to any other Holder, the address indicated for such Holder in the Company’s
stock transfer records with copies to each of the persons named above.

 

Any notice or communication hereunder shall be deemed to have been given or made
as of the date so delivered if personally delivered; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and five calendar days
after mailing if sent by registered or certified mail (except that a notice of
change of address shall not be deemed to have been given until actually received
by the addressee).

 

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

 

3.2.                            Authority.  Each of the parties hereto
represents on behalf of itself as follows: (i) it has the requisite corporate or
other power and authority and has taken all corporate or other action necessary
in order to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby, (ii) this Agreement has been duly executed and
delivered by it and constitutes a valid and binding agreement of it enforceable
in accordance with the terms hereof.

 

3.3.                            Governing Law.

 

3.3.1                     This Agreement is to be construed in accordance with
and governed by the internal laws of the State of New York without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties.

 

3.3.2                     Each party hereby irrevocably and unconditionally
consents to submit to the sole and exclusive jurisdiction of the United States
District Court for the Southern District of New York or, if

 

16

--------------------------------------------------------------------------------


 

such court does not have jurisdiction, the Supreme Court of the State of New
York sitting in New York County (the “New York Courts”) for any legal action or
other legal proceeding arising out of or relating to this Agreement, or the
negotiation, validity or performance of this Agreement, or the transactions
contemplated thereby (and agrees not to commence any legal action or other legal
proceeding relating thereto except in such courts), including to enforce any
settlement, order or award. Each party hereto:

 

(i)                                     consents to service of process in any
such proceeding in any manner permitted by the laws of the State of New York,
and agrees that service of process by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 3.1 is
reasonably calculated to give actual notice;

 

(ii)                                  agrees that the New York Courts shall be
deemed to be a convenient forum; and

 

(iii)                               waives and agrees not to assert (by way of
motion, as a defense or otherwise), in any such legal proceeding commenced in
the New York Courts that such party is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter hereof or thereof may not be enforced in or by
such court.

 

3.3.3                     In the event of any action or other proceeding
relating to this Agreement or the enforcement of any provision of this
Agreement, the prevailing party (as determined by the court) shall be entitled
to payment by the non-prevailing party of all costs and expenses (including
reasonable attorneys’ fees) incurred by the prevailing party, including any
costs and expenses incurred in connection with any challenge to the jurisdiction
or the convenience or propriety of venue of proceedings before the New York
Courts.

 

3.3.4                     Each of the parties hereto hereby waives to the
fullest extent permitted by applicable law any right it may have to a trial by
jury with respect to any legal action or other legal proceeding directly or
indirectly arising out of, under or in connection with this Agreement or the
transactions contemplated hereby. Each of the parties hereto (a) certifies that
no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce that foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement and
the transactions contemplated by this Agreement, as applicable, by, among other
things, the mutual waivers set forth in this Section 3.3.4.

 

3.4.                            Remedies.  Each Holder, in addition to being
entitled to exercise all rights provided to it herein or granted by law,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement. The Company agrees that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by it of
the provisions of this Agreement and hereby agrees to waive in any action for
specific performance the defense that a remedy at law would be adequate.

 

3.5.                            Successors and Assigns.  Except as otherwise
expressly provided herein, this Agreement shall be binding upon and benefit the
Company, each Holder, and their respective successors and assigns.

 

3.6.                            Severability.  Any term or provision hereof that
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the invalid, void or unenforceable term or
provision in any other situation or in any other jurisdiction.  If the final
judgment of a court of competent jurisdiction or other authority declares any
term

 

17

--------------------------------------------------------------------------------


 

or provision hereof invalid, void or unenforceable, the court or other authority
making such determination will have the power to and will, subject to the
discretion of such body, reduce the scope, duration, area or applicability of
the term or provision, to delete specific words or phrases, or to replace any
invalid, void or unenforceable term or provision with a term or provision that
is valid and enforceable and that comes closest to expressing the intention of
the invalid or unenforceable term or provision.

 

3.7.                            Waivers.  A provision of this Agreement may be
waived only by a writing signed by the party or parties intended to be bound by
the waiver. A Holder may waive a provision of this Agreement that relates
exclusively to their rights, remedies or conditions under this Agreement that
does not affect, directly or indirectly, the rights of other Holders. The
Holders of at least 80% of the then outstanding Registrable Securities may waive
any provision of this Agreement so long as any Holder that does not approve of
such waiver is not affected by such waiver in a manner materially worse than the
approving Holders. A party is not prevented from enforcing any right, remedy or
condition in the party’s favor because of any failure or delay in exercising any
right or remedy or in requiring satisfaction of any condition, except to the
extent that the party specifically waives the same in writing. A written waiver
given for one matter or occasion is effective only in that instance and only for
the purpose stated. A waiver once given is not to be construed as a waiver for
any other matter or occasion. Any enumeration of a party’s rights and remedies
in this Agreement is not intended to be exclusive, and a party’s rights and
remedies are intended to be cumulative to the extent permitted by law and
include any rights and remedies authorized in law or in equity.

 

3.8.                            Amendment.  This Agreement may not be amended or
modified in any respect except by a written agreement signed by the Company and
the Holders of at least 80% of the then outstanding Registrable Securities.

 

3.9.                            Entire Agreement.  This Agreement contains the
entire agreement of the parties and supersedes all prior and contemporaneous
agreements, negotiations, arrangements, representations and understandings,
written, oral or otherwise, between the parties with respect to the subject
matter hereof.

 

3.10.                     Counterparts.  This Agreement may be executed in one
or more counterparts (whether delivered by electronic copy or otherwise), each
of which will be considered one and the same agreement and will become effective
when counterparts have been signed by each of the parties and delivered to the
other party.  Each party need not sign the same counterpart.

 

3.11.                     Construction and Interpretation.  When a reference is
made in this Agreement to a section or article, such reference will be to a
section or article of this Agreement, unless otherwise clearly indicated to the
contrary.  Whenever the words “include,” “includes” or “including” are used in
this Agreement they will be deemed to be followed by the words “without
limitation”.  The words “hereof,” “herein” and “herewith” and words of similar
import will, unless otherwise stated, be construed to refer to this Agreement as
a whole and not to any particular provision of this Agreement, and article and
section references are references to the articles and sections of this
Agreement, unless otherwise specified.  The plural of any defined term will have
a meaning correlative to such defined term and words denoting any gender will
include all genders and the neuter.  Where a word or phrase is defined herein,
each of its other grammatical forms will have a corresponding meaning.  A
reference to any legislation or to any provision of any legislation will include
any modification, amendment, re-enactment thereof, any legislative provision
substituted therefore and all rules, regulations and statutory instruments
issued or related to such legislation.  If any ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.  No prior draft of this Agreement will be used in the interpretation
or construction of this Agreement.  The parties intend that each provision of
this Agreement will be given full separate and independent effect.  Although the

 

18

--------------------------------------------------------------------------------


 

same or similar subject matters may be addressed in different provisions of this
Agreement, the parties intend that, except as expressly provided herein, each
such provision will be read separately, be given independent significance and
not be construed as limiting any other provision of this Agreement (whether or
not more general or more specific in scope, substance or content).  Headings are
used for convenience only and will not in any way affect the construction or
interpretation of this Agreement.  References to documents includes electronic
communications.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

GREAT ELM CAPITAL CORP.

 

 

 

 

 

By:

/s/ Peter A. Reed

 

 

 

Name:

Peter A. Reed

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

HOLDERS

 

 

 

GREAT ELM CAPITAL GROUP, INC.

MAST CREDIT OPPORTUNITIES I MASTER FUND LIMITED

 

 

 

 

By:

/s/ Richard S. Chernicoff

 

By:

/s/ Adam Kleinman

Name:

Richard S. Chernicoff

 

Name:

Adam Kleinman

Title:

Chief Executive Officer

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

MAST SELECT OPPORTUNITIES MASTER FUND LP

MAST ADMIRAL MASTER FUND LP

 

 

By:   MAST SELECT OPPORTUNITIES GP,  LLC, its General Partner

 

By:

MAST ADMIRAL GP, LLC,

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adam Kleinman

 

By:

/s/ Adam Kleinman

Name:

Adam Kleinman

 

Name:

Adam Kleinman

Title:

Authorized Signatory

 

Title:

Authorized Signatory

 

Signature page to the Amended and Restated Registration Rights Agreement

 

20

--------------------------------------------------------------------------------